DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 13 November 2020 as a response to the Final Office Action issued 17 April 2020.  Claims 1-18 are pending and considered below.

Double Patenting
Applicant’s arguments, see Remarks, filed 13 November 2020, and the filing of a Terminal Disclaimer on 13 November 2020 with respect to nonstatutory double patenting rejection of claims 1-18 with reference to issued patent 10,650,436 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-18 has been withdrawn. 

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given in a communication with Stephanie Cristiano (USPTO Registration No. 70,405) conducted on 17 February 2021. 
The claims as submitted 13 November 2020 have been amended as follows: 

Claim 1. (Original) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive a group giving request indication that is associated with a first user account associated with a consumer device; 
identify one or more second user accounts for extending an invitation to join a gift giving group associated with a gift giving group identifier and the first user account; 
transmit notifications to the one or more second user accounts extending an invitation to join the gift giving group; 
prohibit assignment of each second user account to the gift giving group until payment information associated with a respective at least one of the second user accounts is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between each respective second user account and any members of the gift giving group until the payment information associated with the respective second user account is validated; 
receive a confirmation, via an e-commerce interface, of validation of the payment information received from at least one of the second user accounts; 
in response to receiving the confirmation of the validation of the payment information associated with the at least one second user account, correlate the at least one second user account to the gift giving group identifier; 
determine a giver/recipient correlation between the first user account and the at least one second user account; 
associate a giver identifier with the first user account based on the giver/recipient correlation; 
associate a recipient identifier with the at least one second user account based on the giver/recipient correlation, wherein the first user account and the giver identifier are anonymous to the second user account, and the second user account and the recipient identifier are anonymous to the first user account; 
store the payment information associated with the at least one second user account and a gift giving deadline associated with the gift giving group; 
access gift recipient consumer data associated with the at least one second user account, the gift recipient consumer data comprising at least one of recipient location, recipient interest, or past recipient purchases; and 
in response to determining, following expiration of the group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, initiate a purchase of a gift identified based on the recipient consumer data, from a respective giver for the respective recipient. 
Claim 2. (Original) The apparatus of claim 1, wherein the one of the one or more second user accounts is selected from the one or more second user accounts at random.  
Claim 3. (Original) The apparatus of claim 1, wherein the gift is a gift voucher redeemable toward a purchase of any of a good or service.  
Claim 4. (Original) The apparatus of claim 1, wherein the gift is identified by determining relevancy scores of respective gifts of a plurality of gifts based on the recipient consumer data.  
Claim 5. (Original) The apparatus of claim 4, wherein the relevancy scores are determined based on at least a target price or price range associated with the gift giving group.  
Claim 6. (Original) The apparatus of claim 4, wherein the relevancy scores of the respective gifts are determined based on at least a location of the gift recipient and respective locations associated with the respective gifts.  
Claim 7. (Original) A method comprising: 
receiving a group giving request indication that is associated with a first user account associated with a consumer device; 
identifying one or more second user accounts for extending an invitation to join a gift giving group associated with a gift giving group identifier and the first user account; 
transmitting notifications to the one or more second user accounts extending an invitation to join the gift giving group; 
prohibiting assignment of each second user account to the gift giving group until payment information associated with a respective at least one of the second user accounts is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between each respective second user account and any members of the gift giving group until the payment information associated with the respective second user account is validated; 
receiving a confirmation, via an e-commerce interface, of validation of the payment information received from at least one of the second user accounts; 
in response to receiving the confirmation of the validation of the payment information associated with the at least one second user account, correlating the at least one second user account to the gift giving group identifier; 
determining a giver/recipient correlation between the first user account and the at least one second user account; associating a giver identifier with the first user account based on the giver/recipient correlation; 
associating a recipient identifier with the at least one second user account based on the giver/recipient correlation, wherein the first user account and the giver identifier are anonymous to the second user account, and the second user account and the recipient identifier are anonymous to the first user account; 
storing the payment information associated with the at least one second user account and a gift giving deadline associated with the gift giving group; 
accessing gift recipient consumer data associated with the at least one second user account, the gift recipient consumer data comprising at least one of recipient location, recipient interest, or past recipient purchases; and 
in response to determining, following expiration of the group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, initiate a purchase of a gift identified based on the recipient consumer data, from a respective giver for the respective recipient.  
Claim 8. (Original) The method of claim 7, wherein the one of the one or more second user accounts is selected from the one or more second user accounts at random.  
Claim 9. (Original) The method of claim 7, wherein the gift is a gift voucher redeemable toward a purchase of any of a good or service.  
Claim 10. (Original) The method of claim 7, wherein the gift is identified by determining relevancy scores of respective gifts of a plurality of gifts based on the recipient consumer data.  
Claim 11. (Original) The method of claim 10, wherein the relevancy scores are determined based on at least a target price or price range associated with the gift giving group.  
Claim 12. (Original) The method of claim 10, wherein the relevancy scores of the respective gifts are determined based on at least a location of the gift recipient and respective locations associated with the respective gifts.  
Claim 13. (Currently Amended) A non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: 
receive a group giving request indication that is associated with a first user account associated with a consumer device; 
identify one or more second user accounts for extending an invitation to join a gift giving group associated with a gift giving group identifier and the first user account; 
transmit notifications to the one or more second user accounts extending an invitation to join the gift giving group; 
prohibit assignment of each second user account to the gift giving group until payment information associated with a respective at least one of the second user accounts is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between each respective second user account and any members of the gift giving group until the payment information associated with the respective second user account is validated; 
receive a confirmation, via an e-commerce interface, of validation of the payment information received from at least one of the second user accounts; 
in response to receiving the confirmation of the validation of the payment information associated with the at least one second user account, correlate the at least one second user account to the gift giving group identifier; 
determine a giver/recipient correlation between the first user account and the at least one second user account; 
associate a giver identifier with the first user account based on the giver/recipient correlation; associate a recipient identifier with the at least one second user account based on the giver/recipient correlation, wherein the first user account and the giver identifier are anonymous to the second user account, and the second user account and the recipient identifier are anonymous to the first user account; 
store the payment information associated with the at least one second user account and a gift giving deadline associated with the gift giving group; 
access gift recipient consumer data associated with the at least one second user account, the gift recipient consumer data comprising at least one of recipient location, recipient interest, or past recipient purchases; and 
in response to determining, following expiration of the group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, initiate a purchase of a gift identified based on the recipient consumer data, from a respective giver for the respective recipient.  
Claim 14. (Currently Amended) A non-transitory computer-readable storage medium of claim 13, wherein the one of the one or more second user accounts is selected from the one or more second user accounts at random.  
Claim 15. (Currently Amended) A non-transitory computer-readable storage medium of claim 13, wherein the gift is a gift voucher redeemable toward a purchase of any of a good or service.  
Claim 16. (Currently Amended) A non-transitory computer-readable storage medium of claim 13, wherein the gift is identified by determining relevancy scores of respective gifts of a plurality of gifts based on the recipient consumer data.  
Claim 17. (Currently Amended) A non-transitory computer-readable storage medium of claim 16, wherein the relevancy scores are determined based on at least a target price or price range associated with the gift giving group.  
Claim 18. (Currently Amended) A non-transitory computer-readable storage medium of claim 16, wherein the relevancy scores of the respective gifts are determined based on at least a location of the gift recipient and respective locations associated with the respective gifts.

Reasons for Allowance
Claims 1-18 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Linden et al. (20130332308) in view of Ho (8,548,865), Linden et al. (20130332307), (Hereinafter Lindenl), and Kwei (20110137749) discloses an apparatus, method and computer readable medium comprising: 
receive a group giving request indication that is associated with a first user account associated with a consumer device; 
identify one or more second user accounts for extending an invitation to join a gift giving group associated with a gift giving group identifier and the first user account; 
transmit notifications to the one or more second user accounts extending an invitation to join the gift giving group; 

determine a giver/recipient correlation between the first user account and the at least one second user account; 
associate a giver identifier with the first user account based on the giver/recipient correlation; 
associate a recipient identifier with the at least one second user account based on the giver/recipient correlation, wherein the first user account and the giver identifier are anonymous to the second user account, and the second user account and the recipient identifier are anonymous to the first user account; 
store the payment information associated with the at least one second user account and a gift giving deadline associated with the gift giving group; 
access gift recipient consumer data associated with the at least one second user account, the gift recipient consumer data comprising at least one of recipient location, recipient interest, or past recipient purchases; and 
in response to determining, following expiration of the group gift giving deadline, that a gift has not been purchased for a recipient in the gift giving group, initiate a purchase of a gift identified based on the recipient consumer data, from a respective giver for the respective recipient.
However, the combination of Lindenin view of Ho, Linden1, and Kwei does not teach at least: 
prohibit assignment of each second user account to the gift giving group until payment information associated with a respective at least one of the second user accounts is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between 
receive a confirmation, via an e-commerce interface, of validation of the payment information received from at least one of the second user accounts; 

Moreover, the missing claimed elements from the combination of Lindenin view of Ho, Linden1, and Kwei are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Lindenin view of Ho, Linden1, and Kwei because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for prohibiting assignment of each second user account to the gift giving group until payment information associated with a respective at least one of the second user accounts is submitted, received, and validated, thereby prohibiting generation of a giver/recipient correlation between each respective second user account and any members of the gift giving group until the payment information associated with the respective second user account is validated; and receive a confirmation, via an e-commerce interface, of validation of the payment information received from at least one of the second user accounts. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682